UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4563
MARK EDWARDS, JR.,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4578
MARK EDWARDS, SR.,
            Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                           (CR-00-87)

                      Submitted: March 11, 2002
                      Decided: March 20, 2002

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL

Dennis E. Jones, DENNIS E. JONES & ASSOCIATES, Lebanon,
Virginia; Wade T. Compton, C. EUGENE COMPTON, P.C., Leba-
2                     UNITED STATES v. EDWARDS
non, Virginia, for Appellants. John L. Brownlee, United States Attor-
ney, Eric M. Hurt, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Mark Edwards, Jr. and Mark Edwards, Sr. (collectively, Appel-
lants) were both convicted of travelling in interstate commerce to
commit a crime of violence ("Travel Act violation"), in violation of
18 U.S.C.A. § 1952(a)(3)(B) (West 2000); use and discharge or bran-
dishing of a firearm during a violent felony, in violation of 18
U.S.C.A. § 924(c) (West 2000); and being an unlawful user of con-
trolled substances in possession of a firearm, in violation of 18
U.S.C.A. § 922(g)(3) (West 2000). In addition, Edwards, Jr. was con-
victed of conspiracy to distribute more than 50 grams of cocaine base,
in violation of 21 U.S.C.A. § 846 (West 2000), and possession with
intent to distribute of more than 50 grams of cocaine base, in violation
of 21 U.S.C.A. § 841(a)(1) (West 2000). Appellants challenge venue
and the sufficiency of the evidence on various charges. We affirm.

                               I. Venue

   Appellants challenge the venue for their convictions for the Travel
Act violations and for use and discharge or brandishing of a firearm
during a violent felony. In addition, Edwards, Jr. challenges the venue
for his conviction for being an unlawful user of controlled substances
in possession of a firearm.

   With regard to a charge under the Travel Act, venue lies in any dis-
trict in which the travel occurred. United States v. Burns, 990 F.2d
1426, 1436-37 (4th Cir. 1993). Appellants travelled from their home
                      UNITED STATES v. EDWARDS                       3
in Bristol, Virginia, which is in the Western District of Virginia, to
Tennessee to forcibly retrieve drug money using firearms. Thus, the
district court properly found that venue was proper in the Western
District of Virginia.

   Regarding the § 924(c) offenses, the Supreme Court has held that
"[w]here venue is appropriate for the underlying crime of violence, so
too it is for the § 924(c)(1) offense." United States v. Rodriguez-
Moreno, 526 U.S. 275, 282 (1999). Here, the underlying crime of vio-
lence for each § 924(c) offense was the Travel Act violation. Because,
as discussed above, venue in the Western District of Virginia was
proper for the Travel Act violation, venue in the Western District of
Virginia also was proper for the firearm offenses.

   Finally, Edwards, Jr. claims that venue was improper in the West-
ern District of Virginia for his conviction for possessing a firearm
while being an unlawful user of a controlled substance. To determine
the place of proper venue in criminal proceedings, we examine "the
nature of the crime alleged and the location of the overt acts charged
and completed by the defendant." United States v. Stewart, 256 F.3d
231, 241 (4th Cir.) (internal quotation marks omitted), cert. denied,
122 S. Ct. 633 (2001). "In performing this inquiry, a court must iden-
tify the conduct constituting the offense (the nature of the crime) and
then discern the location of the commission of the criminal acts."
United States v. Rodriguez-Moreno, 526 U.S. 275, 279 (1999). Sec-
tion 922(g)(3) makes it unlawful for any person "who is an unlawful
user of or addicted to any controlled substance (as defined in section
102 of the Controlled Substances Act (21 U.S.C. 802)) . . . to ship or
transport in interstate . . . commerce, or possess in or affecting com-
merce, any firearm or ammunition; or to receive any firearm or
ammunition which has been shipped or transported in interstate . . .
commerce." 18 U.S.C.A. § 922(g)(3). The testimony at trial showed
that Edwards, Jr. "stashed" the firearm in question in his Virginia
home, approximately two weeks before travelling to Tennessee. (J.A.
at 242.) Thus, because one of the "essential conduct elements" under-
lying the offense occurred in the Western District of Virginia, venue
was proper in that district. United States v. Bowens, 224 F.3d 302,
308-09 (4th Cir. 2000), cert. denied, 532 U.S. 944 (2001).
4                     UNITED STATES v. EDWARDS
                   II. Sufficiency of the Evidence

   This court must affirm Appellants’ convictions if there is substan-
tial evidence, when viewed in the light most favorable to the Govern-
ment, to support the jury’s verdict. Glasser v. United States, 315 U.S.
60, 80 (1942). In determining whether the evidence is substantial, this
court views the evidence in the light most favorable to the Govern-
ment and inquires "whether the evidence adduced at trial could sup-
port any rational determination of guilty beyond a reasonable doubt."
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).
In evaluating the sufficiency of the evidence, the court does not
review witness credibility and assumes the jury resolved all contradic-
tions in the evidence in the Government’s favor. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998).

   To support a conviction under the Travel Act, the Government
must prove three elements: (1) interstate travel; (2) intent to promote
unlawful activity, i.e., a business enterprise; and (3) performance or
attempted performance of an unlawful act. United States v. Gallo, 782
F.2d 1191, 1194 (4th Cir. 1986). "Business enterprise" has been
defined as a continuous course of conduct rather than a sporadic,
casual involvement in the proscribed activity. United States v. Corbin,
662 F.2d 1066, 1073 n.16 (4th Cir. 1981). The indictment in this case
charged a business enterprise "involving narcotics and controlled sub-
stances." (J.A. at 45.) The evidence at trial showed that Appellants
accompanied Donald Edwards (brother of Edwards, Jr., and son of
Edwards, Sr.) from Virginia to Tennessee to avenge a drug-related
robbery. Appellants argue that the drug enterprise belonged to Donald
Edwards and that they were unaware of this enterprise. Rather, Appel-
lants argue that they were merely seeking retribution for a robbery.
In the alternative, Appellants assert that, even if they knew of the
thwarted attempt by Donald Edwards to buy drugs, their knowledge
was limited to that individual or isolated attempt.

   The jury heard evidence that, a few days after Donald Edwards was
arrested for selling drugs and had been released on bond, Appellants
became aware that a known drug dealer had robbed Donald Edwards
of $1200 in cash in a drug deal gone bad. Instead of notifying the
police, Appellants armed themselves and accompanied Donald
Edwards to Tennessee. Once in Tennessee, Edwards, Jr. made a state-
                     UNITED STATES v. EDWARDS                       5
ment indicating that the stolen money was his. In addition, Edwards,
Jr. recognized that Donald Edwards was involved in activities where
he might need protection. Finally, Edwards, Jr. admitted his own
involvement in distributing cocaine base. We conclude that, from
these facts, a rational jury could have found that Appellants were
aware of Donald Edwards’ drug business and its ongoing nature and
that they aided him in its continuation by going to Tennessee to help
settle a drug robbery.

   Edwards, Jr. next argues that the only evidence supporting his drug
conspiracy and possession with intent to distribute convictions were
his uncorroborated statements. See Smith v. United States, 348 U.S.
147, 152 (1954) (citing cases holding that accused may not be con-
victed on his own uncorroborated confession). Edwards, Jr.’s state-
ments, however, were not uncorroborated. To the contrary, his
statements regarding the names of his sources were corroborated by
a co-conspirator’s testimony that she knew the individuals named by
Edwards, Jr. and knew them to be drug dealers. In addition, others
testified that Edwards, Jr. went to Tennessee to recover drug proceeds
and, in fact, referred to the drug money as his own. Thus, there was
sufficient evidence both corroborating Edwards, Jr.’s confession and
supporting his conspiracy conviction.

   Finally, Edwards, Sr. challenges his conviction for possession of a
firearm by a user of controlled substances, arguing that there was no
evidence that he was a user of controlled substances at the time he
possessed the firearm in question. In order to sustain a conviction
under § 922(g)(3), the Government must prove that the Defendant’s
drug use was sufficiently consistent, "prolonged," and close in time
to his gun possession to put him on notice that he qualified as an
unlawful user of drugs under the statute. United States v. Purdy, 264
F.3d 809, 812 (9th Cir. 2001) (recognizing that statute may not
encompass a Defendant whose illegal drug use was "infrequent" or in
the "distant past"); see also United States v. Jackson, ___ F.3d ___,
2002 WL 191591 (4th Cir. Feb. 7, 2002) (holding that firearm posses-
sion and drug use need not be simultaneous to support a conviction
under § 922(g)(3)).

  A co-conspirator testified that Edwards, Sr. was illegally using
drugs two weeks before the firearm possession described in the indict-
6                    UNITED STATES v. EDWARDS
ment and that the drug use was not an isolated incident. Donald
Edwards testified that Edwards, Sr. was a daily crack cocaine user
during the relevant time period. In addition, Donald Edwards testified
that his father is the one who decided where to go to get weapons and
ammunition for their trip, showing prior knowledge of available fire-
arms. Therefore, we conclude that the evidence was sufficient to show
that Edwards, Sr. was an unlawful drug user at a time in reasonable
proximity to his possession of firearms.

   Based on the foregoing, we affirm Appellants’ convictions and sen-
tences. We dispense with oral argument because the facts and legal
contentions adequately are presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED